By the Court, Ingraham, J.
The public prosecutor proved, on the trial of this case, by the prosecutrix, that she had never had any sexual intercourse with any other person than the defendant. Whether such evidence was necessary or not on the part of the People, is immaterial. The evidence was given, and had its effect on the jury in deciding the case. The defendant then had a right to contradict this evidence, either directly by actual proof of such intercourse with others, or by facts from which the jury could infer such intercourse to have taken place. For the latter purpose, we think the questions as to the unchaste conduct of the prosecutrix were proper, and should have been received. They were properly within the class of evidence which might go to the jury on the question of chastity. The fourth question, “ Did you see her commit any wanton or lewd acts towards McGaines ?” was specially applicable to this branch of the case; and the answer might have been such as to warrant a jury in disbelieving the assertion of the prosecutrix to the contrary.
The judgment must be reversed, and a new trial ordered in the Sessions.